Mr. Justice Dibell delivered the opinion of the court. 2. Instructions, § 12*—necessity of definiteness. An instruction which was very indefinite, uncertain and might mislead the jury should not be given. 3. Instructions, § 88*—when instruction on determination of preponderance of evidence is erroneous. An instruction upon the determination of the preponderance of the evidence, undertaking to enumerate the elements to be considered and omitting the element of the number of the witnesses, and also the element as to the candor and fairness or lack- thereof of the witnesses, held erroneous, notwithstanding the witnesses were equal in number, as the number differed on some points.